     Case 3:18-cv-01371-GPC-KSC Document 42 Filed 04/21/20 PageID.644 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    EBONY HUDSON, an individual and on                 Case No.: 3:18-cv-1371-GPC-KSC
      behalf of all others similarly situated,
12
                                        Plaintiff,       ORDER RE: PLAINTIFF’S MOTION
13                                                       FOR PRELIMINARY APPROVAL
      v.                                                 OF CLASS AND COLLECTIVE
14
      LIBRE TECHNOLOGY INC., doing                       ACTION SETTLEMENT
15    business as Student Loan Service,
16    Docupop, and Student Loan Service, US;
      ANTONY MURIGU; JASON
17    BLACKBURN; and BRIAN
18    BLACKBURN,
19                                   Defendants.
20
21         Before the Court is Plaintiff Ebony Hudson’s unopposed motion for preliminary
22   approval of class and collective action settlement in a wage and hour dispute. (ECF No.
23   40.) Plaintiff had previously filed a motion for preliminary approval of class action
24   settlement which this Court granted in part and denied in part on November 13, 2019.
25   (ECF No. 37.) In that order, the Court preliminarily granted Plaintiff’s request to (1)
26   preliminarily certify the Rule 23 class, (2) be named Class Representative, (3) and
27   appoint Trenton R. Kashima and Kevin J. Stroops as class counsel. (Id.) The Court also
28   sua sponte conditionally certified the FLSA collective. (Id.) However, the Court denied

                                                     1

                                                                               3:18-cv-1371-GPC-KSC
     Case 3:18-cv-01371-GPC-KSC Document 42 Filed 04/21/20 PageID.645 Page 2 of 4


 1   preliminary approval of the settlement due to Plaintiff’s failure to include a Fair Labor
 2   Standards Act (“FLSA”) opt-in procedure as well as including provisions in the Class
 3   Notice concerning an opt-in procedure for the FLSA collective action settlement. (Id.)
 4   In response, Plaintiff has refiled the instant unopposed motion for preliminary approval
 5   of class action settlement and collective action settlement. Based on the Court’s prior
 6   order, the Settlement Agreement and Class Notice were amended to specify a separate
 7   FLSA Sub-Class, as previously conditionally certified by the Court.
 8            After a review of the briefs, supporting documentation and the applicable law, the
 9   Court notes the following deficiencies and inconsistencies in the motion preliminary
10   approval of class/collective action settlement.
11         1) The Class Notice haphazardly corrects the deficiencies noted by the Court by
12            attempting to differentiate procedures between Rule 23 class and FLSA opt-in
13            class. However, the Class Notice fails to sufficiently explain the hybrid nature of
14            the action. See Pierce v. Rosetta Stone, Ltd., No. C 11-01283 SBA, 2013 WL
15            1878918, at *3 (N.D. Cal. May 3, 2013). In fact, the first mention about the FLSA
16            Settlement procedure is abruptly raised without explanation on the third page of
17            the Class Notice. (Dkt. No. 40-2 at 41.) The Class Notice must be revised to
18            provide a better explanation of the hybrid nature of the action and the FLSA opt-in
19            procedure.
20         2) It is not clear whether notice to the LWDA was provided as indicated by Paragraph
21            7 of the proposed order on preliminary approval. Class Plaintiff must provide a
22            declaration stating when notice was provided to the LWDA.
23         3) The Administrator fee differs amongst the documents in support of the motion.
24            First, the Class Notice, (Dkt. No. 40-2, Ex. A at 4), and the Settlement Agreement,
25            (Dkt. No. 40-4, Kashima Decl., Ex. 1, Sett. Ag. ¶ 59(d)), provide for $30k in
26            Administrator fees while the Motion, (Dkt. No. 40-1 at 9) and Kashima
27
28   1
         Page numbers are based on the CM/ECF pagination.
                                                       2

                                                                                3:18-cv-1371-GPC-KSC
     Case 3:18-cv-01371-GPC-KSC Document 42 Filed 04/21/20 PageID.646 Page 3 of 4


 1         Declaration, (Dkt, No. 40-4, Kashima Decl. ¶ 13) provide for $7,000 in
 2         Administrator fees. Class Plaintiff must explain with documentary support her
 3         request for Administrator fees.
 4      4) The Net Settlement Amount also differs in the documents in support of the motion.
 5         The Motion, (Dkt. No. 40-1 at 9-10), and Kashima Declaration (Dkt. No. 40-4,
 6         Kashima Decl. ¶ 14) lists the Net Settlement Amount as $253,562.20 (inclusive of
 7         FLSA settlement amount) and $240,562.50 (without FLSA settlement amount)
 8         while the Class Notice states the Net Settlement Amount is $225,250, (Dkt. No.
 9         40-2, Ex. A, Class Notice at 4). Class plaintiff must provide a supplemental
10         declaration to support the correct Net Settlement Amount.
11      5) The Settlement Agreement provides that any unclaimed funds will be distributed to
12         the “California Unclaimed Wages Fund and held by the State until claimed by the
13         class member.” (Dkt. No. 40-4, Sett. Ag. ¶ 52.) However, it appears that the
14         California Department of Industrial Relations (“DIR”) will no longer accept funds
15         associated with “workers who were not located by the litigants themselves or a
16         third party administrator” as of October 15, 2018. See Cal. Dep’t of Indus. Rels.,
17         Unpaid Wage Fund FAQs (2018), https://www.dir.ca.gov/dlse/Unpaid-Wage-
18         Fund-FAQs.pdf. Instead, such unclaimed funds are to be submitted to the
19         Unclaimed Property Fund administered by the California State Controller. See
20         Richardson v. Interstate Hotels & Resorts, Inc., No. C-16-06772-WHA, 2019 WL
21         803746, at *2 (N.D. Cal. Feb. 21, 2019). Class Plaintiff shall make the appropriate
22         changes to the Settlement Agreement regarding the unclaimed settlement funds.
23      6) Finally, prior to filing supplemental documents to correct the deficiencies noted in
24         this Court, the Court directs Class Counsel to carefully and thoroughly review all
25         documents and any proposed order submitted to the Court for error. For example,
26         paragraph 9(c) of the proposed preliminary approval order states, “The Class
27         Notice will inform Class Members that unless they file a request to be excluded
28         from the Settlement within 45 days after the mailing of the Class Notice: they will

                                                  3

                                                                              3:18-cv-1371-GPC-KSC
     Case 3:18-cv-01371-GPC-KSC Document 42 Filed 04/21/20 PageID.647 Page 4 of 4


 1         become Settlement Class Members; they will receive Individual Settlement
 2         Payments under the Agreement; they will be bound by the release of Settlement
 3         Class Members’ Released Claims; and if they cash their Individual Settlement
 4         Payment check, they will thereby opt into the FLSA Settlement Collective and
 5         release the FLSA claims.” This FLSA procedure was rejected in the Court’s prior
 6         order denying preliminary approval, yet the language still appears in the proposed
 7         preliminary approval order submitted with the Court in support of the instant
 8         motion.

 9      Class Plaintiff is directed to provide supplemental documentary support to correct the
     noted deficiencies and inconsistencies and any other deficiencies and/or inconsistencies
10
     she herself finds on or before May 1, 2020. The hearing set on April 24, 2020 shall be
11
     vacated.
12
        IT IS SO ORDERED.
13
14
     Dated: April 21, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4

                                                                             3:18-cv-1371-GPC-KSC
